Citation Nr: 1434203	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  07-26 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left foot disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1996.

These matters initially came before the Board of Veterans' Appeals (Board) from March 2006, May 2007, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the March 2006 decision, the RO denied entitlement to a TDIU.  In the May 2007 decision, the RO denied entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left foot disability due to excision of a lesion on the sole of the left foot with a split-thickness skin graft performed at the VA Medical Center in Memphis, Tennessee (VAMC Memphis) in July 2001.  In the December 2009 decision, the RO denied entitlement to service connection for gastroenteritis.

The Veteran testified before the undersigned at a March 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.

In June 2011, the Board remanded these matters for further development.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran was afforded a VA examination in October 2011 to assess the nature of any current left foot disability and to obtain a medical opinion as to the nature of any relationship between such disability and the excision of a lesion on the sole of the left foot with a split-thickness skin graft performed at VAMC Memphis in July 2001.  The physician who conducted the examination only diagnosed the Veteran as having a skin graft of the "right" foot and it was noted that this diagnosis was made in 2001.  The examiner opined that a 3 centimeter by 3 centimeter ulcer requiring skin grafting is not the usual outcome following a punch biopsy.  He did not provide a specific rationale for this opinion, but noted that the Veteran reported that he had been treated roughly and with disdain by the physician who performed the biopsy and that throughout her repeated attempts  to obtain hemostasis she was rough, "ripped" out several stitches, and seemed to blame the Veteran for her difficulties.  The physician then reportedly refused the Veteran's request for something to alleviate his pain.

The examiner also opined that there was no evidence to support neglect, carelessness, or lack of proper skill or judgment on the part of VA.  He again did not provide any specific explanation or reasoning for this opinion, but stated that the events surrounding the biopsy likely could have been handled with more kindness and more appropriate concern.

The October 2011 examination is insufficient because the only foot diagnosis that was provided was a skin graft of the "right" foot that was performed in 2001.  The examiner did not acknowledge or comment on any of the left foot diagnoses that are contained in the Veteran's VA treatment records during the claim period, including calluses and pes cavus/claw foot.  In this regard, the requirement for a current disability is satisfied if there is evidence of the disability at any time since the Veteran's 1151 claim was received in February 2006, even if the disability is currently in remission.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Furthermore, the opinions contained in the October 2011 VA examination report are not accompanied by any specific explanations or rationales and are, therefore, of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

With respect to the claim for a TDIU, the Veteran was afforded a VA examination in June 2009 to obtain an opinion as to the impact of his service-connected disabilities on his employability.  Although the nurse practitioner who conducted the examination provided an opinion concerning the effects of the Veteran's service-connected chronic obstructive pulmonary disease (COPD), sinusitis, and allergic rhinitis on his employability, the examiner did not acknowledge or discuss the Veteran's other service-connected disabilities.  Hence, a remand is also necessary to afford the Veteran a new VA examination to obtain an opinion as to the impact of all his service-connected disabilities on his employability.

In addition, the claim for a TDIU is inextricably intertwined with the service connection and 1151 issues that are currently on appeal.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the March 2011 hearing, the Veteran reported that he had applied for and been denied Social Security Administration (SSA) disability benefits for an unspecified disability shortly following his separation from service in 1996.  Also, in September 2012 he submitted documents dated in July 2012 which pertain to a denial of SSA disability benefits in 2012 for an unspecified disability.  The United States Court of Appeals for Veterans Claims (Court) has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Additionally, a July 2012 VA podiatry evaluation note indicates that the Veteran was scheduled for follow up treatment for foot problems in 7 months.  The most recent VA treatment records in the claims file and among the Veteran's paperless records in the Virtual VA system are from VAMC Memphis and are dated to August 2012.  Also, there is no indication that any consent forms completed by the Veteran prior to the July 2001excision of a left foot lesion have been obtained. Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability benefits, including any medical records relied on to make the decision(s).

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the claims file any consent forms signed or acknowledged by the Veteran pertaining to the July 2001 excision of a left foot lesion performed at VAMC Memphis; all records of his treatment for a sinus disability, rhinitis, a lung disease, a right shoulder disability, a left knee disability, hypertension, an eye disability, plantar warts, a gastrointestinal disability, and a left foot disability from VAMC Memphis dated from August 2012 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile. 

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination with a medical professional with appropriate expertise to determine whether any current left foot disability was caused or aggravated by the excision of a left foot lesion with a split-thickness skin graft in July 2001 at VAMC Memphis.  All indicated tests and studies shall be conducted.
The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For each current left foot disability identified (i.e. any left foot disability diagnosed since February 2006, including calluses and pes cavus/claw foot), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current left foot disability was caused or chronically worsened as a result of the excision of a left foot lesion with a split-thickness skin graft in July 2001 at VAMC Memphis?

(b)  If a current left foot disability was likely caused or chronically worsened as a result of the July 2001 procedure, is it at least as likely as not (50 percent probability or more) that the cause of the current left foot disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(c)  If the current left foot disability was likely caused or chronically worsened as a result of the July 2001 procedure, is it at least as likely as not (50 percent probability or more) that the cause of the current left foot disability was an event not reasonably foreseeable?

When considering whether a current left foot disability was caused by an event not reasonably foreseeable, the examiner shall consider any informed consent forms signed by the Veteran.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on all left foot disabilities diagnosed since February 2006 (including, but not limited to, calluses and pes cavus/claw foot).  The examiner must provide reasons for each opinion given.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

The examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (maxillary sinusitis and allergic rhinitis; COPD; acromioclavicular joint separation of the right shoulder; a left knee meniscus tear; hypertension; allergic conjunctivitis; plantar warts on both hands and feet; and anterior stromal scars of the cornea of both eyes) would, in combination or individually, and without regard to any non service-connected disabilities, be sufficient to preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner shall also indicate whether the above opinion would change if a gastrointestinal disability and/or a left foot disability were considered service-connected disabilities.

The examiner must provide reasons for each opinion given.

5.  If a benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


